Citation Nr: 1506407	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  09-02 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Los Angeles, California


THE ISSUE

Entitlement to service connection for a low back disorder, including as secondary to service-connected osteoarthritis, left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1971 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, on brokerage for the RO in Los Angeles, California.

In March 2012, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

The case was previously before the Board in June 2012 wherein the Board denied the benefit sought on appeal.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  His representative and VA's Office of General Counsel, representing the Secretary of VA, filed a Joint Motion requesting that the Court vacate the Board's decision and remand the case for readjudication in compliance with directives specified.  The Court issued an order in November 2012, granting the Joint Motion, and returned the case to the Board.  In July 2013, the Board remanded the appeal for further development in accordance with the Joint Motion.

The case returned to the Board in April 2014.  At that time, the Board granted service connection for a right knee disorder but continued to deny the claim for service connection for a low back disorder.  The Veteran appealed the Board's decision to the Court.  His representative and VA's Office of General Counsel, representing the Secretary of VA, filed a Joint Motion requesting that the Court vacate the Board's decision and remand the case for readjudication in compliance with directives specified.  The Court issued an order in October 2014, granting the Joint Motion, and returned the case to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran contends that his low back condition is related to his service-connected left knee disability.  In the February 2011 VA examination report, the examiner opined that "[t]he severity of the left knee condition is not of a significant enough nature that one could confidently assert that the lower back degenerative findings are [due] to overuse to compensate for it[.]  If the left knee x-ray had revealed severe, even moderate degenerative changes it would be more likely that one could more likely attribute the lower back degenerative changes to it."

The November 2012 JMR explained that that the February 2011 examiner's statement could have supported a finding of secondary service connection if new X-rays were obtained.  The Board then remanded the case in July 2013 and ordered that after "reviewing the file and conducting any necessary studies and testing (to include an X-ray of the left knee), the examiner should render an opinion as to...  Whether it is at least as likely as not (i.e., at least a 50 percent probability) that [] the Veteran has a low back disorder that: (1) is related to active service; or (2) is caused by or aggravated by his service-connected osteoarthritis of the left knee."

The Veteran was afforded an examination in August 2013; however, no X-rays of Veteran's left knee or back were completed in accordance with the examination.  Accordingly, a new examination was provided in January 2014.  X-rays were taken; however, the examiner failed to note the specific results of the left knee x-ray, and therefore there was no indication of whether the severity of the left knee condition would allow for an examiner to more likely attribute the lower back degenerative changes to it.  Accordingly, a new medical opinion was provided in February 2014.  The examiner opined that "[t]here [was] no scientifically based medical literature supporting a causal or permanent worsening relationship between a knee disorder, including osteoarthritis and the thoracolumbar spine, even with antalgic gait."  The Board relied upon the February 2014 opinion as a basis for its April 2014 denial.

The October 2014 JMR provides that the Board failed to acknowledge the February 2011 examiner's opinion that severe or moderate left knee degenerative arthritis would have an impact on Appellant's lower back "[due] to overuse to compensate[.]"  Therefore, the JMR provided that a remand was warranted for the Board to seek clarification of the February 2011 medical opinion, insofar as the examiner determined "[i]f the left knee x-ray had revealed severe, even moderate degenerative changes it would be more likely that one could more likely attribute the lower back degenerative changes to it."

The JMR also noted that there are medical records that contradict the February 2014 examiner's opinion that "[t]here is no scientifically based medical literature supporting a causal or permanent worsening relationship between a knee disorder, including osteoarthritis and the thoracolumbar spine, even with antalgic gait."  The evidence cited includes a November 6, 2009 VA Physical Therapy Note noting that the Veteran "is having significant problems with his knees which affects his gait which could contribute to his chronic back pain with walking and movement."

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion regarding the etiology of the Veteran's back disorder from the VA examiner who provided the February 2011 opinion, or another qualified professional, if that examiner is unavailable.  The claims file must be provided to the examiner for review, and such review should be noted in the examination report.

After reviewing the file the examiner should render an opinion as to the following:

Whether it is at least as likely as not (i.e., at least a 50 percent probability) that that the Veteran has a low back disorder that: (1) is related to active service; or (2) is caused or aggravated by his service-connected osteoarthritis of the left knee.


In rendering an opinion, the examiner should specifically comment on the January 2014 X-rays and the examiner should also comment as to whether the left knee arthritis shown on the most recent X-ray is considered to be mild, moderate or severe.  The examiner should also address February 2011 examination report finding that "[t]he severity of the left knee condition is not of a significant enough nature that one could confidently assert that the lower back degenerative findings are [due] to overuse to compensate for it[.]  If the left knee x-ray had revealed severe, even moderate degenerative changes it would be more likely that one could more likely attribute the lower back degenerative changes to it."    

The examiner should discuss and reconcile any discrepancy between the opinion given in the February 2014 medical opinion that "[t]here is no scientifically based medical literature supporting a causal or permanent worsening relationship between a knee disorder, including osteoarthritis and the thoracolumbar spine, even with antalgic gait" and the November 6, 2009 VA Physical Therapy Note noting that the Veteran "is having significant problems with his knees which affects his gait which could contribute to his chronic back pain with walking and movement."  The examiner should discuss the level of acceptance in the scientific community for the February 2014 opinion regarding the relationship between a knee disorder and back problems.

The examiner is advised that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression. If any aggravation is present, the physician should indicate, to the extent possible, the approximate level of severity of the low back and/or right knee disability before the onset of the aggravation.

The VA examiner is requested to provide a thorough rationale for any opinion provided.  If the examiner is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

If the examiner finds that an opinion cannot be provided without an examination, an examination must be provided.

2.  Thereafter, readjudicate the issue on appeal.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond. The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




